                                                       USDC
        Case 1:20-cr-00127-GHW Document 43 Filed 06/11/20   SDNY
                                                          Page 1 of 2
                                                       DOCUMENT
MEMORANDUM ENDORSED                                    ELECTRONICALLY FILED
                                                       DOC #:
                                                       DATE FILED: 6/11/20
                          PARKER AND CARMODY, LLP
                                                       ATTORNEYS AT LAW
                                                        850 THIRD AVENUE
                                                          14TH FLOOR
                                                       NEW YORK, N.Y. 10022

      DANIEL S. PARKER                                                                   TELEPHONE: (212) 239-9777
      MICHAEL CARMODY                                                                    FACSIMILE: (212) 239-9175
      CHRISTINA S. COOPER                                                                DParker @ParkerandCarmody.com




                                                                        June 10, 2020
      By ECF
      Hon. Gregory H. Woods
      United States District Judge
      Southern District of New York
      500 Pearl Street
      New York, NY 10007

                                            Re: United States v. Antonio Reyes
                                                    20 Cr 127 (GHW)

      Dear Judge Woods:

              I write with the consent of the Government requesting that the Court issue a new bail
      order as well as amend the terms and conditions of Mr. Reyes’ bail and, in essence, allow him to
      be placed on home detention rather than on home incarceration at his daughter’s residence at the
      residence where he is currently living.1

              It is my understanding that the current temporary bail order expires on June 18, 2020. I
      have spoken with AUSA Krissoff and the Government consents to a new temporary bail order
      that will expire on or about August 18, 2020.

              I have also spoken with Bernisa Mejia of SDNY Pre-trial Services and Pre-trial does not
      object to this application and defers to the Government with respect to the defendant’s
      application.

              In addition, the Magistrate Clerk’s office has advised the parties that, regardless, it needs
      to prepare a new bond because the prior bond was not properly prepared. The bond would state
      that Mr. Reyes is released on a $50,000 personal recognizance bond. The bond should state that
      Mr. Reyes, who is already out on bail, is to be released on his own signature and the bond must
      be co-signed by two financially responsible people within one week of its issuance.

             The Clerk’s office has told the parties that if the Court outlines the terms and conditions
      of Mr. Reyes’ bail, it will prepare a new bond and Order Setting Conditions of Release and have


      11
           Her address is redacted from the public filing of the respective documents.

                                                                  1
         Case 1:20-cr-00127-GHW Document 43 Filed 06/11/20 Page 2 of 2



the respective parties sign it. The Clerk’s office advised that Your Honor could “So Order” this
letter and it will prepare all the appropriate documents.

       I am attaching a copy of the prior Order Setting Conditions of Release filed March 31,
2020. We ask that Your Honor direct that the same conditions set forth in the Order be imposed
with the following modifications:

               1. The requirement delineated on page 3 (of 4) as set forth in paragraph 3, shall
                  be changed to the read: “The Defendant shall be released on his own signature
                  and may sign the bond remotely.

               2. The requirement delineated in on page 2 of the attached in paragraph 7(p)(iii)
                  mandating that Mr. Reyes be placed on home incarceration secured by
                  electronic monitoring should be deleted and replaced with the condition in
                  paragraph 7(p)(ii) that Mr. Reyes be placed on home detention;

               3.    On page 3 of the attached titled “Conditions of Bail continued,” paragraphs 1
                    and 2 should be deleted and in its place, the bond should state that “In addition
                    to conditions set forth in paragraph 7(p)(ii), the defendant may leave his
                    residence daily between the hours of 2:30 and 4:30 p.m. to go outside the
                    house so long as he remains within the curtilage of the premises.

               4. On page 3, the conditions set forth in paragraphs 4-10 shall be re-imposed.

 If the foregoing meets with the Court’s approval, then I respectfully request that the Court “So
Order” this letter and the parties will confer with the Clerk’s office to make sure the bond and
conditions of release are effectuated.

       Thank you for your consideration in this matter.

                                                      Respectfully,

                                                         /s/

                                                      Daniel S. Parker

Cc: all parties by ECF and email
    Danny Ortiz, Director of Criminal Case Operations

           Application granted. The modifications to the conditions of Mr. Reyes' pre-trial
           release are modified as described in this letter. The Court expects that the
           parties and Pretrial Services will work to implement the modifications to Mr.
           Reyes' bond. The Clerk of Court is directed to terminate the motion pending at
           Dkt. No. 42.

           SO ORDERED
           June 11, 2020
                                                  2
